Citation Nr: 1544886	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  13-27 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether an overpayment of VA education benefits in the amount of $677.73 was validly created.

2.  Entitlement to a waiver of the recovery of an overpayment of education benefits in the amount of $677.73.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1981 to February 1987.

This case comes before the Board of Veterans' Appeals (Board) from a July 2013 determination by the Department of Veterans' Affairs (VA) Committee on Waivers and Compromises (COWC) at the Regional Office (RO) in Muskogee, Oklahoma.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a determination of the validity of the underlying debt for which a waiver has been sought is within the scope of this appeal.  The issue of the validity of the debt has not been formally adjudicated by the AOJ, and the Board may not address it as an initial matter without potential prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384, 392 (1993).  Accordingly, remand is necessary for the AOJ to consider this issue in the first instance.  

In this regard, when a waiver of indebtedness is requested, a threshold determination must be made as to the validity of the debt, when the debt is disputed, before determining if a waiver is warranted.  In other words, the propriety and amount of the overpayment at issue, when challenged, are integral to a waiver determination.  See Schaper v. Derwinski, 1 Vet. App. 430, 434, 436-37 (1991).  

Although the Veteran submitted a request for a waiver, he has also submitted argument clearly indicating that he disputed the validity of the debt itself.  

The Veteran received educational benefits under the Veterans Retraining Assistance Program (VRAP), a component of the VOW to Hire Heroes Act of 2011.  Pub. L. No. 112-56, §211, 125 Stat. 712-715 (2011).  The VRAP Program ended on March 31, 2014; however, the Veteran's appeal for benefits was pending prior to the program's end date.

The VRAP was designed to provide financial assistance for participating veterans for up to twelve months, as long as certain requirements were met.  The requirements were that the veteran must have: (1) been enrolled at an educational institution-specifically, at a community college or technical school; (2) on a full-time basis; (3) in a "program of education" designed to provide training for a high-demand occupation, as determined by the Commissioner of labor Statistics; (4) that leads to an associate degree, certificate, or other evidence of program completion.  Id.; 38 U.S.C.A. § 3452(b)-(c) (West 2014); 38 C.F.R. §§ 21.7620(a), 21.7622(b) (2015).  

Title 38 of the United States Code defines a "program of education" was defined as "any curriculum or . . . combination of unit courses or subjects . . . generally accepted as necessary to fulfill requirements for . . . a predetermined and identified educational, professional, or vocational objective."  38 U.S.C.A. § 3452(b); see also 38 C.F.R. § 21.7520(b)(28) (2015).  

Neither the VOW to Hire Veterans Act of 2011 nor any other relevant statutes in Title 38 of the United States Code defines "community college" or "technical school"; however, federal education law defines a "community college" as an institution of higher education that does not provide an educational program for which it awards a bachelor's or equivalent degree.  20 U.S.C.A. §§ 1001(a), 1058 (West 2014); 20 C.F.R. §§ 400.4, 607.7 (2015).  

Financial assistance provided through the VRAP was to have been discontinued if the recipient failed to maintain satisfactory progress, satisfactory conduct, and satisfactory attendance.  See 38 U.S.C.A. § 3474 (West 2014); 38 C.F.R. § 21.7153 (a)-(c) (2015).  Whether progress, conduct, and attendance were satisfactory or unsatisfactory was determined by "the regularly prescribed standards of the educational institution".  38 U.S.C.A. § 3474; 38 C.F.R. §§ 21.4277, 21.7153 (a)-(c) (2015).

Here, it is unclear whether the Veteran was attending courses on a "full-time" basis.  A May 2013 certification from Valencia College indicates that the Veteran was reduced from full-time to part-time enrollment after the end of the drop period, effective April 16, 2013; however, it also indicates that punitive grades were assigned.  See 38 C.F.R. § 21.4200(k) (2015) (defining a "punitive grade" as a grade assigned for a course that is used to determine overall progress toward completion of graduation requirements).  The specific courses that were either dropped or for which punitive grades were assigned are not listed.  

The Veteran contends that he stopped attending a computer course on April 16, 2013, but only because he learned that even if he did well on his final examination, it would not change his overall grade.  He contends that he received a failing grade in the computer course, but had attended almost every other class session for the course.  See February 2015 Appellate Brief; September 2013 Substantive Appeal.  

If the Veteran withdrew from a course, he may have subsequently not been enrolled in sufficient courses to be considered enrolled "full time" by Valencia College.  See November 2011 WEAMS Printout (indicating that "full time" status at Valencia College required a total of 12 credits of coursework).  

If the Veteran received a "punitive grade" for a course, it is unclear whether Valencia College would find that the Veteran's enrollment status would have been retroactively changed to less than "full-time."  

Further, the record does not contain information regarding what Valencia College's "regularly prescribed standards" were for determining whether a student was making satisfactory progress and whether a student's conduct and attendance were satisfactory.  The Veteran contends that his failing grade in a computer course should not affect his eligibility for educational assistance because it was not required for his associate degree program at the time.  See February 2015 Appellate Brief; September 2013 Substantive Appeal.  In April 2013, the relevant period, the Veteran was pursuing an A.S. in Hospitality and Tourism Management.  See January and April 2013 Valencia College Certifications.  If the computer course was not "generally accepted as necessary to meet the requirements for a predetermined educational or vocational objective," it would not be part of a "program of education."  38 U.S.C.A. § 3452(b); see also 38 C.F.R. § 21.7520(b)(28) (2015).  However, while the Veteran contends the computer course was not required for his A.S. in Culinary Management, it may have been required for the A.S. in Hospitality and Tourism Management, which he was pursuing in April 2013.  

If it was part of the "program of education" necessary to obtain an A.S. in Hospitality and Tourism Management, it is unclear whether, if the Veteran really did receive a failing grade in the computer course, he was still making "satisfactory progress" by Valencia College's "regularly prescribed standards."  

Also, if the Veteran did not withdraw from the computer course and simply did not attend the final examination because he believed it would not have changed his grade for the computer course, it is unclear whether his attendance would still have been satisfactory under Valencia College's "regularly prescribed standards." 

On remand, the RO should contact Valencia College for clarification regarding the Veteran's enrollment in April 2013, including any grades assigned for courses attended in April 2013, and regarding Valencia College's "regularly prescribed standards" for determining whether enrollment is "full-time" and whether progress, conduct, and attendance was "satisfactory."

The issue of the validity of the debt itself has been raised, and is inextricably intertwined with the issue of whether waiver of the debt is warranted.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue); see also Schaper, 1 Vet. App. at 434, 436-37.  Accordingly, both issues must be addressed.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to submit an updated Financial Status Report, VA Form 5655.   

2.  Conduct necessary development to determine whether the Veteran was enrolled at Valencia College and/or East Valencia Community College on a full-time basis from April 16, 2013 to April 28, 2013, and whether his progress, conduct, and attendance were satisfactory in accordance with the college's "regularly prescribed standards" from April 16, 2013 to April 28, 2013.  In particular, obtain the following information from Valencia College and/or East Valencia Community College:

(a) The definition of full-time and part-time enrollment in April 2013, and an explanation of whether receiving a punitive grade in a course would have retroactively changed the Veteran's enrollment status from full-time to part-time in April 2013;

(b) A list of course requirements for the program of education in which the Veteran was enrolled in April 2013, with a specific notation regarding whether each course in which the Veteran was enrolled in April 2013 was required for his then-declared degree program;

(c) A determination regarding whether the Veteran's attendance in April 2013 was satisfactory according to either Valencia College and/or East Valencia Community College's regularly prescribed standards at the time, given that the Veteran asserted his grade for the course would not have been changed by his attending the final examination; and

(d) A determination regarding whether the Veteran's progress in April 2013 toward his then-declared program of education was satisfactory according to either Valencia College and/or East Valencia Community College's regularly prescribed standards at the time, given that the Veteran asserted that the course was not required for his then-declared program of education. 

3.  Finally, adjudicate the issues of both (a) the validity of the debt, and (b) whether a waiver is warranted.  If the benefits sought are not granted, the appellant and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

